DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 September 2022 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the non-final office action mailed 21 July 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 3 of claim 1, “a distal end portion and a proximal end portion and a shaft” should read “a distal end portion, a proximal end portion, and a shaft”
In line 9 of claim 1, “a scrubbing strip” should read “the scrubbing strip”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 20, the scope of “shaped like a paddle” is unclear. The shapes of paddles vary widely. For example, ping pong paddles tend to be more circular whereas canoe paddles take on a more elongate rectangular shape. The front and back surfaces of some paddles are flat, whereas other paddles have protrusions extending along the central length of the otherwise flat surfaces. It is unclear which shapes are being claimed. For examination, any elongate structure having a substantial length and width relative to its thickness is shaped like a paddle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince (US 3,667,454).
Regarding claim 17, Prince discloses a mechanical device for removing debris from an eye (fig. 1; a toothbrush is fully capable of removing debris from other areas), comprising: a rigid member having a distal end portion (fig. 4, element 32) and a proximal end portion (curved proximal portion of wiring shown as dotted lines) and a shaft (straight portion of wiring) extending between the distal end portion and the proximal end portion; a mechanical drive unit having a body (fig. 1, element 12), the mechanical drive unit being secured to the proximal end portion of the rigid member; a removable sleeve 14 with an open end inserted over and covering the distal end portion (see fig. 3); and a scrubbing strip 18 coupled to the sleeve, the scrubbing strip having a length, a width, and a height, the length being greater than the width, wherein the mechanical drive unit operably moves the scrubbing strip relative to the body facilitating removal of the debris from on the eye (col. 1, line 68 to col. 2, line 3).
Regarding claim 18, the sleeve (fig. 1, element 14) has a length and a width, the length being greater than or equal to the width and the scrubbing strip is positioned on the sleeve such that the length of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion.
Regarding claim 20, the distal end portion (fig. 4, element 32) of the rigid member is shaped like a paddle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Corcoran et al. (US 2004/0126331).
Regarding claim 1, Prince discloses a mechanical device for removing debris from an eye (fig. 1; a toothbrush is fully capable of removing debris from other areas), comprising: a rigid member having a distal end portion 16, a proximal end portion (proximal portion of element 14), and a shaft (distal portion of element 14) extending between the distal end portion and the proximal end portion, the distal end portion 16 having a surface with a width that is greater than a width of the shaft and configured to be coupled to a scrubbing strip 18; a mechanical drive unit having a body 12, the mechanical drive unit being secured to the proximal end portion of the rigid member; and the scrubbing strip 18 operatively coupled to the distal end portion, the scrubbing strip having a length, width, and height, the length being greater than the width, wherein the mechanical drive unit operably moves the scrubbing strip relative to the body facilitating removal of the debris from on the eye (col. 1, line 68 to col. 2, line 3).
Prince discloses the invention essentially as claimed except wherein the scrubbing strip is a sponge. Corcoran teaches that, for dental cleaning, brushes and sponges are art-recognized equivalents (paragraph 0065). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the brush of Prince with a sponge as taught by Corcoran because the results of the substitution would have been predictable.
Regarding claim 4, the scrubbing strip (Prince; fig. 1, element 18) is attached directly to the surface of the distal end portion 16.
Regarding claim 5, the scrubbing strip (Prince; fig. 1, element 18) is mounted on a support 14 and the support is removably coupled to the distal end portion 32. Examiner notes that, for this rejection and the rejections through claim 8, the distal end portion corresponds to the electrode socket portion 32 and the proximal end portion corresponds to the electrical wiring shown in Figure 4 as dotted lines.
Regarding claim 6, the support (Prince; fig. 1, element 14) has a length and a width, the length being greater than or equal to the width and the scrubbing strip 18 is positioned on the support such that the length of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion.
Regarding claim 8, the support (Prince; fig. 1, element 14) is a sleeve having an open end (see fig. 3, opening near element 36).
Regarding claim 9, said mechanical drive unit further includes: an electric motor (Prince; col. 1, ll. 68-73); a chuck (fig. 4, element 34) operably connected to the electric motor; and a control switch (fig. 2, element 28) operably coupled to the electric motor to turn the electric motor on or off (col. 2, ll. 28-31), wherein the proximal end portion of the rigid member 1433 is secured to the chuck.
Regarding claim 10, the proximal end portion of the rigid member is removably secured to the chuck (Prince; col. 1, ll. 60-61).
Regarding claim 11, Prince discloses an electric power source operably coupled to the mechanical drive unit to move the distal end portion (col. 1, ll. 68-75).
Regarding claim 12, the electric power source is a battery (Prince; col. 1, ll. 68-73).
Regarding claim 13, the mechanical drive unit is configured to be handheld. Examiner notes that the electric toothbrush of Prince is fully capable of being handheld.
Regarding claim 14, the distal end portion (Prince; fig. 1, element 16) of the rigid member is shaped like a paddle.
Regarding claim 15, the surface of the distal end portion (Prince; fig. 3, element 16) of the rigid member is planar.
Regarding claim 16, the surface of the distal end portion (Prince; fig. 1, element 16) of the rigid member is a curved surface (see fig. 3, the bottom right corner of element 16 is curved).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Corcoran, as applied to claim 1 above, and further in view of Burrello (US 5,356,005).
Regarding claim 3, modified Prince discloses the invention essentially as claimed except wherein the length is from about 0.75 cm to about 2 cm, the width of the scrubbing strip is from about 1 mm to about 2 mm, and the height of the scrubbing strip projects from about 0.75 mm to about 1.5 mm. Burrello teaches a dental device with a scrubbing strip having the claimed dimensions (col. 2, ll. 23-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubbing strip of Prince with the dimensions of Burrello, in order to provide scrubbing surface dimensions known to be suitable for people.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Corcoran, as applied to claim 5 above, and further in view Doran (US 2,179,402).
Regarding claim 7, modified Prince discloses the invention essentially as claimed except wherein the support has a length and a width, the length being greater than or equal to the width and the scrubbing strip is positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion. Doran teaches a toothbrush wherein the scrubbing surface (fig. 5, element 18) is positioned on the support such that the width of the scrubbing surface extends in a direction from the proximal end portion towards the distal end portion (fig. 1, element 1) so that the support would extend downward of the mouth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubbing strip of Prince to be positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion, in order to use a known method of brushing teeth wherein the hand is situated below the mouth.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view Doran.
Regarding claim 19, Prince discloses the invention essentially as claimed except wherein the support has a length and a width, the length being greater than or equal to the width and the scrubbing strip is positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion. Doran teaches a toothbrush wherein the scrubbing surface (fig. 5, element 18) is positioned on the support such that the width of the scrubbing surface extends in a direction from the proximal end portion towards the distal end portion (fig. 1, element 1) so that the support would extend downward of the mouth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubbing strip of Prince to be positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion, in order to use a known method of brushing teeth wherein the hand is situated below the mouth.

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 9 that Prince does not disclose the scrubbing strip being a sponge, examiner notes that US 2004/0126331 has been introduced to teach the sponge.
In response to applicant’s claim 8 argument on page 11 that element 14 of Prince is being used as both the “rigid member” and the “sleeve”, examiner notes that the office action states that, for the rejections of claim 5-8, the distal and proximal end portions of the rigid member comprises the electrode socket portion 32 and the electrical wiring shown in Figure 4 as dotted lines, respectively. For those claims, the rigid member is not element 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771